UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                               No. 98-50412

                         UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  VERSUS

                             LELAND AL CRAIG,

                                                     Defendant-Appellant.


           Appeal from the United States District Court
                 for the Western District of Texas
                             (A-97-CR-191-ALL)


                               July 21, 1999
Before EMILIO M. GARZA, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

      Leland Al Craig appeals his sentence following his conviction

for attempted bank burglary under 18 U.S.C. § 2113.         He argues that

the   district   court    improperly   departed   upward   under   U.S.S.G.

§ 5K2.6 based on the crime involving a financial institution and

under U.S.S.G. § 5K2.6 for his possession of a loaded Norinco, SKS

model, 7.62X3.9mm semiautomatic rifle. Craig also contends that he

received insufficient notice of the potential basis for departure

under § 5K2.6.




      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     After   considering    the   briefs,   the   record   excerpts,   and

counsels’ argument, Craig’s sentence is AFFIRMED because he did not

raise these objections before the district court and has not shown

that the district court committed plain error by departing upward

five levels based on the aforementioned grounds. See United States

v. Alford, 142 F.3d 825, 830 (5th Cir. 1998).

                AFFIRMED.